*645The Chancellor :—The defendant is entitled to seenrity for costs. Although the parties for whose benefit the suit is now continued may be compelled to pay the costs of the subsequent proceedings, the remedy against them as to the costs already accrued is at least doubtful. They cannot however be permitted to continue the proceeding without giving sufficient security to cover the costs already incurred by the defendant, as well as those to which he may hereafter be subjected. There is nothing in the pleadings as they now stand which can enable me to determine what will be the final decision in the cause on the question of the costs. The decision on the motion to dissolve the injunction is not conclusive, as several matters of defence were set up which are not responsive to the bill, and for that reason were not taken into consideration on the decision of that motion.
The complainants or their assignees must within thirty days after service of a copy of the order, give security for the costs, by a bond in the penalty of $250, with two sufficient sureties to be approved of by the assistant register and filed in his office. And in default thereof the bill in this cause must be dismissed with costs.